                    Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 1 of 11




CO
 CSC
                                                                                                                         null / ALL
                                                                                                     Transmittal Number: 22876507
Notice of Service of Process                                                                            Date Processed: 03/10/2021

Primary Contact:           Sheila R. Klug
                           Church Mutual Insurance Company
                           3000 Schuster Ln
                           Merrill, WI 54452-3863

Electronic copy provided to:                   Christopher Grunenwald

Entity:                                       Church Mutual Insurance Company
                                              Entity ID Number 3151001
Entity Served:                                Church Mutual Insurance Company
Title of Action:                              Broad Street Baptist Church, Inc. vs. Church Mutual Insurance Company
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Contract
Court/Agency:                                 Pulaski County Superior Court, GA
Case/Reference No:                            21FV0020M
Jurisdiction Served:                          Georgia
Date Served on CSC:                           03/08/2021
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Ralph J. Villani
                                              770-985-6773

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 2 of 11
                                                                                              # EFILED IN OFFICE
               SUPERIOR COURT OF FRANKLIN COUNTY                                           CLERK OF SUPERIOR COURT
                                                                                           FRANKLIN COUNTY, GEORGIA
                        STATE OF GEORGIA
                                                                                               21FV0020M
                                                                                            JAN 17, 2021 12:39 PM

                                                                                                         Wm (rtSb
                                                                                                        Heathervaughn Hlli, Clerk
                                                                                                         Franklin County,' Georgia




                       CIVIL ACTION NUMBER 21FV0020M
    Broad Street Baptist Church, Inc.

    PLAINTIFF
                                                VS.
    Church Mutual Insurance Company

    DEFENDANT


                               SUMMONS
    TO: CHURCH MUTUAL INSURANCE COMPANY
                                                                                       <St2x<S i
    You are hereby summoned and required to file with the Clerk of said court and serve upon the
    Plaintiffs attorney, whose name and address is:

                              Ralph J Villani
                              VILLANI LAW FIRM
                              821 Dawsonville Hwy.
                              Suite 250-333
                              Gainesville, Georgia 30501-2634

    an answer to the complaint which is herewith served upon you, within 30 days after service of
    this summons upon you, exclusive of the day of service. If this action pertains to a Protective
    Order, the Answer is to be filed and served on or before the scheduled hearing date attached.
    If you fail to do so, judgment by default will be taken against you for the relief demanded in
    the complaint.

    This 17th day of January, 2021.
                                                      Clerk of Superior Court




                                              CiOittfeu                           (KUa)
                                                                HeatheKVaughn Hill, Clerk
                                                                 Franklin County, Georgia




                                                                                          Page I of 1
               Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 3 of 11

                                                                                                               # EFILED IN OFFICE
                         General Civil and Domestic Relations Case Filing Information                  FornrPLERK of superior court
                                                                                                            FRANKLIN COUNTY, GEORGIA
                             0 Superior or □ State Court of             Franklin                 . County        21FV0020M
        For Clerk Use Only                                                                                     JAN 17, 2021 12:39

                                                                                                                          UtMflhflL (Kill)
        Date Filed     01-17-2021__________                          Case Number 2iFvnn20M                               HeatherVaughn HiU, Jterk
                                                                                                                                              Ilerk
                                                                                                                          FrankTtn County, C' rgia
                           MM-DD-YYYY

Plaintiff(s)                                                          Defendant(s)
Broad Street Baptist Church,           Inc.                            Church Mutual Insurance Company
Last           First             Middle I.    Suffix        Prefix     Last           First        Middle I.    Suffix      Prefix


Last           First             Middle I.    Suffix        Prefix     Last           First        Middle I.    Suffix      Prefix


Last           First             Middle I.    Suffix        Prefix     Last           First        Middle I.    Suffix      Prefix


Last           First             Middle I.     Suffix       Prefix     Last           First        Middle I.    Suffix      Prefix

Plaintiff's Attorney    viliani,   Ralph j_____________                 Bar Number    727700_______     Self-Represented □

                              Check one case type and. if applicable, one sub-type in one box.

         General Civil Cases                                                  Domestic Relations Cases
         □      Automobile Tort                                               □     Adoption
         □      Civil Appeal                                                  □     Contempt
         □      Contract                                                            □ Non-payment of child support,
         □      Contempt/Modification/Other                                         medical support, or alimony
                Post-Judgment                                                 □     Dissolution/Divorce/Separate
         □      Garnishment                                                         Maintenance/Alimony
         0     General Tort                                                   □     Family Violence Petition
         □      Habeas Corpus                                                 □     Modification
         □      Injunction/Mandamus/Other Writ                                      □ Custody/Parenting Time/Visitation
         □      Landlord/Tenant                                               □     Paternity/Legitimation
         □      Medical Malpractice Tort                                      □     Support - IV-D
         □      Product Liability Tort                                        □     Support - Private (non-IV-D)
         □      Real Property                                                 □     Other Domestic Relations
         □      Restraining Petition
         □      Other General Civil
□        Check if the action is related to another action(s) pending or previously pending in this court involving some or all
         of the same parties, subject matter, or factual issues, if so, provide a case number for each.

                  Case Number                           ■             Case Number

0        I hereby certify that the documents in this filing, including attachments and exhibits, satisfy the requirements for
         redaction of personal or confidential information in O.C.G.A. § 9-11-7.1.

□        Is a foreign language or sign-language interpreter needed in this case? If so, provide the language(s) required.

         _________________________________    Language(s) Required

0        Do you or your client need any disability accommodations? If so, please describe the accommodation request.
         Plaintiffs Counsel needs audio assistance due to hearing difficulties___________________________________


                                                                                                                               Version 1.1.20
     Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 4 of 11

                                                                   # EFILED IN OFFICE
                                                                 CLERK OF SUPERIOR COURT
                                                                 FRANKLIN COUNTY. GEORGIA

                                                                    21FV0020M
        IN THE SUPERIOR COURT OF PULASKI COUNT^ 17                       2021 12;39 PM

                         GT’Anri?
                         Ol/Alill
                                    oi?
                                    WX’VJTIli vyXVLj_Lx\
                                                         a                Vbuifvi       <rt5u)
                                                                         Haathofvaughn him, aerk
                                                                          Frankfin County, Georgia



BROAD STREET BAPTIST                )
CHURCH, INC.,                       )
       Plaintiff,                   )       Civil Action File
                                    )
      -vs-                          )       No.:__________________
                                    )
CHURCH MUTUAL                       )
INSURANCE COMPANY,                  )       Complaint for Damages
       Defendant.                   )         and Jury Demand

                   COMPLAINT FOR DAMAGES
                      and JURY DEMAND                           S6C0W&
                                                                  OlLltS (fd
     Comes Now Broad Street Baptist Church, Inc., Plaintiff in the
above action (“The Church”) which files its Complaint for Damages and
Jury Demand and shows this Court as follows:

Defendant:

1.    Defendant Church Mutual Insurance Company (“Church
      Mutual”) is a Foreign Insurance Company, licenced to sell
      insurance in Georgia and has an agent in Hawkinsville, Pulaski
      County, Georgia, to wit: Grimsley Agency, LLC, 203 Commerce
      Street, Hawkinsville, GA 31036. Church Mutual may be served
      with Second Original Complaint and Summons through its agent,
      to wit: Corporate Service Company, 40 Technology Pkwy., South,
      Suite 300, Norcross, Georgia 30092 and Church Mutual subject to
      the jurisdiction of this Court with proper venue.

Relevant Facts:
2.    At all times relevant hereto, The Church was insured by Church

       BroadStreetBaptistChurch v ChurchMutual Pg 1 of 7
     Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 5 of 11




      Mutual under policy number 0093523-02-087273 (“Policy”).

3.    On or about October 10, 2018, Hurricane Michael damaged and/or
      destroyed Church property and contents; fully covered losses
      under the Policy.

4.    The Church made a proper and timely claim to Church Mutual;
      and, that claim was assigned claim number 1364726 (“Claim”).

5.    Without basis in law or fact, Church Mutual failed to fully
      indemnify The Church for its damages even after repeated
      requests by The Church to be fully paid for its proven and covered
      losses, and after the exchange of numerous Church and claim
      documents, after the submission of statutory 60-day demand
      letters by The Church, and after the participation by The Church
      in a lengthy (and costly) Examination Under Oath (“EUO”).

6.    Church Mutual’s failure to fully indemnify The Church for all of
      its Hurrieane-Miehael-caused losses (including, but not limited to,
      The Church’s legitimate and covered losses due to Church
      Mutual’s delays and low-balling the value of those claims) is bad
      faith, especially as Defendant knew that the mold-contaminated
      cider blocks throughout the structure could never be remediated
      and had to be removed (along with the structure) and replaced.

7.    On or about July 23, 2019, The Church sent Church Mutual a
      Demand for Payment pursuant to O.C.G.A. § 33-4-6 (i.e, the so-
      called statutory 60-day demand letter) and this action obviously
      has been filed more than sixty (60) days from that time.

8.    Church Mutual has failed to process The Church’s legitimate
      claims in a timely and proper way thus causing The Church
      consequential damages and costs (i.e. total destruction of their
      property).

9.    Church Mutual has acted in bad faith, has been stubbornly

       BroadStreetBaptistChurch v ChurchMutual Pg 2 of 7
      Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 6 of 11




       litigious, and has caused The Church unnecessary trouble and
       expense, has caused The Church (i.e., attorney fees and costs).

10.   Notwithstanding any contractual agreement between the Parties
      (i.e., The Church and Church Mutual), pursuant to the Supreme
      Court of Georgia’s COVID-19 Order, the statute of limitation (i.e.,
      period of limitation) for filing this action has been extended 122
      days (i.e., up to and including Tuesday, February, 9, 2021), thus
      this action has been timely filed. Furthermore, as the Parties have
      been negotiation until just recently, Church Mutual waived any
      right to demand strict compliance with the Policy’s filing period.

       THE CHURCH HEREBY PLEADS ITS CLAIMS IN THE
         ALTERNATIVE AS ALLOWED BY GEORGIA LAW

                                       CLAIMS
                    COUNT!. STATUTORY BAD FAITH
                          (O.C.GA. § 33-4-6)1


       ^.C.G-A. 33-4-6 (2010)
       33-4-6. Liability of insurer for damages and attorney's fees ...
       (a)    In the event of a loss which is covered by a policy of insurance and the
refusal of the insurer to pay the same within 60 days after a demand has been made by
the holder of the policy and a finding has been made that such refusal was in bad faith,
the insurer shall be liable to pay such holder, in addition to the loss, not more than 50
percent of the liability of the insurer for the loss or $5,000.00, whichever is greater, and
all reasonable attorney's fees for the prosecution of the action against the insurer. The
action for bad faith shall not be abated by payment after the 60 day period nor
shall the testimony or opinion of an expert witness be the sole basis for a
summary judgment or directed verdict on the issue of bad faith. The amount of
any reasonable attorney's fees shall be determined by the trial jury and shall be
included in any judgment which is rendered in the action; provided, however, the
attorney's fees shall be fixed on the basis of competent expert evidence as to the
reasonable value of the services based on the time spent and legal and factual issues
involved in accordance with prevailing fees in the locality where the action is pending;
provided, further, the trial court shall have the discretion, if it finds the jury verdict
fixing attorney's fees to be greatly excessive or inadequate, to review and amend the

        BroadStreetBaptistChurch v ChurchMutual Pg 3 of 7
      Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 7 of 11




11.    The Church incorporates paragraphs 2 to 10 as if originally stated
       below.

12.    Church Mutual denied The Church’s legitimate claims without
       legal and/or factual basis (“'Denidr).

13.    This Denial was in bad faith as defined by O.C.G.A. § 33-4-6.

14.    Church Mutual is liable to The Church for any and all damages
       arising from its Statutory Bad Faith.

                   COUNT II. BREACH OF CONTRACT
                       AND ATTORNEY FEES
                          (O.C.G.A. § 13-6-11)

15.    The Church incorporates paragraphs 2 to 14 as if originally stated
       below.

16.    Church Mutual denied The Church legitimate claims in violation
       of said Policy without legal and/or factual basis (“Breach”).

17.    This Breach was in bad faith and attorney fees are permitted
       under, in part, by O.C.G.A. §13-6-11.

18.    Church Mutual is liable to The Church for any and all damages
       arising from its Breach including, but not limited to, attorney fees
       and costs of litigation, pre-judgment and post-judgment interest
       on all awards, under, in part, O.C.G.A. §13-6-11.




portion of the verdict fixing attorney's fees without the necessity of disapproving the
entire verdict. The limitations contained in this Code section in reference to the amount
of attorney's fees are not controlling as to the fees which may be agreed upon by the
[Plaintiffs] and the [Plaintiffs’] attorney for the services of the attorney in the action
against the insurer. (Emphasis Added) “O.C.G.A. 33-4-6 (2010)

        BroadStreetBaptistChurch v ChurchMutual Pg 4 of 7
      Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 8 of 11




              COUNT HI. STUBBORN LITIGIOUSNESS

19.    The Church incorporates paragraphs 2 to 18 as if originally stated
       below.

20.    Due to Church Mutual’s stubborn litigiousness, The Church have
       been subject to unnecessary trouble and expense in this case.

21.    Church Mutual is liable to The Church for any and all damages
       arising from its stubborn litigiousness.

                           COUNT IV. FRAUD
                           (O.C.G.A. § 13-4-60)

22.    The Church incorporates paragraphs 2 to 21 as if originally stated
       below.

23.    Church Mutual induced The Church to take out a church-business
       policy with it promising to fairly and timely investigate any
       claims.

24.    Church Mutual induced The Church to take out a church-business
       policy with it promising to fairly and timely process any claims.

25.    Church Mutual knew at the inception that it, for reasons of, i.e.,
       greed and the bottom line, would not fairly evaluate The Church’s
       claims and would low-ball any offers to settle The Church’ claims.

26.    Church Mutual defrauded The Church and took their premiums
       and gave them ONLY about 10% OF THEIR LEGITIMATE
       CLAIMS (possible conversion claim?).

27.    Thus, Church Mutual is liable to The Church for any and all
       damages arising from Church Mutual’s fraud.



        BroadStreetBaptistChurch v ChurchMutual Pg 5 of 7
      Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 9 of 11




                   COUNT V. PUNITIVE DAMAGES
                       (O.C.G.A. § 51-12-5.0

28.    The Church incorporates paragraphs 2 to 27 as if originally stated
       below.

29.    Church Mutual’s actions showed willful misconduct, malice, fraud,
       wantonness, oppression, or that entire want of care which would
       raise the presumption of conscious indifference to consequences to
       The Church.

30.    Church Mutual is liable to The Church for all damages arising
       from its fraudulent actions including punitive damages of nine
       times any amounts awarded The Church.

                 COUNT VL DIMINUTION OF VALUE

31.    The Church incorporates paragraphs 2 to 30 as if originally stated
       below.

32.    Due to the destruction of their property, the overall value of The
       Church’s property has diminished over $250,000.00 to date.

33.    Thus, Church Mutual is liable to The Church for $250,000.00 for
       diminution of value due to Church Mutual’s actions and
       omissions.

Jury Trial Demand:

34.    The Church hereby demands a trial by jury.

      WHEREFORE, Broad Street Baptist Church, Inc., prays that
this Court award The Church actual damages (no less than
$1,600,000.00), compensatory and coincidental damages, diminution of
value, bad faith and breach of contract damages, stubborn litigious,
punitive damages (9 times any award), attorney fees and costs of

        BroadStreetBaptistChurch v ChurchMutual Pg 6 of 7
   Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 10 of 11




litigation as determined by a fair and impartial jury and for such other
and further relief deemed equitable, fair and just by this Court.

     This 17th day of January, 2021.

                                  /s/       ft Opoitcmo
                                  Ralph J. Villani, Esq.
                                  GA Bar No. 727700

VILLANI LAW FIRM
821 Dawsonyille Hwy.
Suite 250-333
Gainesville, GA 30501-2634

(TEL) (770) 985-6773
(FAX) (770) 979-5190

(Email) RalphJVillani@gmail. com




      BroadStreetBaptistChurch v ChurchMutual Pg 7 of 7
                                Case 3:21-cv-00035-CDL Document 1-2 Filed 04/07/21 Page 11 of 11



                    Civil
                     ivimetionNo.                         F]V 002 0 ^           =    .                      Magistrate Court
                                                                                                            Superior Court
                                                                                                                               □
                                                                                                                               ET
                                                                                                                                                                              /


                    Date Filed           Q i         — T7-                  2.-0 2- I                       State Court    ; ^ □
                                                                                                            Georgia, Gwinnett County
                                                                                                                      O-'VOA (Ao

                    Attorney’s Address .                             '
                                    1 ^                              (.   <£S(Sr\X   iO-                                                                                Plaintiff
                                                                                                                                              VS.
                    •S’2- (                          i/1 (- LS      H UV
                                                 .Ji > >

                    <0 /■] IjVj-t               c-      A-/ri        "ioSOI-'cC^^
                    Name and Address of party to be served.                                ^                                                                         Defendant


                    C2jtl2Ci2jOd. >U Al X-jV<^ Ln                                                     i

                    CgZPodMS: ^Ol.\.nC£
                    Oc:       r^c   i l /u(. o <S '■/ \'i-                  o> "3 if / rg*Ooc5
                                                                                                                                                                     Garnishee
                      /uui^si-cs,.^                                       :5QC!-r

                      Oc.2 (O                        i> r&£fij i                                                                      / Sf e o/J 0                    \
                                                                                     Sheriff’s Entry Of Service                       l        ... .               _   \
                                     —    *-/    (4.Jv/'tC   4rrr                                                                             C £ !~-/t Cri (/'Ji'-V..
        ro
        |□
        0)
                     I have this day served the defendant.
                     of the within action and summons.
                                                                                                                                                     _personally with a copy

        Q.


                     I have this day served the defendant__________________________________________                                                                 _by leaving
        U)
        3O           a copy of the action and summons at his most notorious place of abode in this County.
        'C
        o
        HH
                     Delivered same into hands of________________________________________________                                                      _described as follows
        o
        z           age, about____       _years; weight, about.                                ..pounds; height, about.           _feet and             inches; domiciled at
                    the residence of defendant.                                                                                           /
        C
        o            Served the defendant                                                                                 Vu                                    . a corporation
\/ I-pf
   O kJ.
/'\"x   a.i          by leaving a copy of the within action and summons with_____          i i           .1 ! \ i !
        h.
        o            in charge of the office and place of doing business of said Corporation in this County.
        o

                     I have this day served the above styled affidavit and summons on the defendant(s) by posting a copy of the same to the door of the
        n
        S            premises designated in said affidavit, and on the same day of such posting by depositing a.true copy of same in the United States
        *>□          Mail, First Class in an envelope properly addressed to the defendant(s) at the address shown in said summons, with adequate
        o            postage affixed thereon containing notice to the defendant(s) to answer said summons at the place stated in the summons.
        ra
        1-



        in
                     Diligent search made and defendant________
        111   i—i
                     not to be found in the jurisdiction of this Court.
        c □
        o
        z
                                         V
                    This                 o                          _day of \   ^ ’Ui ( .'20 ^ / .

                                                                                                                               !i '                        -s

                                                                                                                                              Deputy

                     Sheriff Docket_                                         Page_
                                                                                                                                  Gwinnett County, Georgia

                    WHITE: Clerk                     CANARY: Plaintiff / Attorney                     PINK: Defendant

                    SC-2 Rev.3.13
